Citation Nr: 9900240	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
chronic myelogenous leukemia from August 1, 1994, until 
October 22, 1995.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1988 to June 1989.  In January 1994, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, proposed to reduce the rating for his service-
connected chronic myelogenous leukemia from 100 to 0 percent 
(i.e., noncompensable).  In May 1994, after considering 
additional evidence, the RO decided, instead, to reduce the 
rating to 30 percent, effective on August 1, 1994.  After the 
rating was reduced, the veteran appealed to the Board of 
Veterans Appeals (Board) requesting that a 100 percent 
rating be reinstated.  In June 1998, while his appeal was 
pending, the RO in Philadelphia, Pennsylvania, increased the 
rating for his chronic myelogenous leukemia to 100 percent, 
effective from October 23, 1995.  He has continued with his 
appeal.  Given these facts, the Board finds that the issue on 
appeal is best characterized as listed on the cover page of 
this decision. 

The veteran was scheduled to testify at a hearing at the 
Board in December 1998, but he failed to report.  He has not 
contacted VA since to explain his absence or to request that 
his hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn and will review his appeal 
based on the evidence of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his chronic myelogenous leukemia is 
as severe now as it was when the RO reduced the rating for it 
in August 1994, meaning that the reduction was improper, and 
that he is entitled to restoration of the 100 percent rating 
for the period in question.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
restoration of the 100 percent rating for chronic myelogenous 
leukemia from August 1, 1995, to October 22, 1995.


FINDINGS OF FACT

1.  From June 16, 1989, the day following his medical 
discharge from service, until July 31, 1994, the veterans 
service-connected chronic myelogenous leukemia was rated as 
100 percent disabling.

2.  In February 1994, the RO proposed reducing the evaluation 
to 30 percent (based upon the ROs conclusion that it the 
disease was in remission).  That reduction was accomplished 
in May 1994, effective from August 1, 1994.

3.  Effective October 23, 1995, the rating for the leukemia 
was increased to 100 percent.

4.  The leukemia has remained in a terminal stage, and 
required intensive treatment, ever since it was initially 
diagnosed while the veteran was in service.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
chronic myelogenous leukemia from August 1, 1994, to October 
22, 1995.  38 U.S.C.A. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.117, 
Diagnostic Code 7703 (1994 and 1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans chronic myelogenous leukemia was rated as 100 
percent disabling from June 16, 1989 (the day after he was 
medically discharged from the military due to the severity of 
the condition.  However, in February 1994, the RO proposed 
reducing the evaluation to 30 percent; the veteran was 
notified that same month.  The reduction was accomplished in 
May 1994, effective from August 1994; again, the RO notified 
the veteran of its action that same month (May 1994).  
Because the rating has since been returned to the 100 percent 
level, effective from October 23, 1995, the issue in this 
appeal is whether he is entitled to restoration of a 100 
percent rating during the intervening period from August 1, 
1994, to October 22, 1995.  

Initially, the Board notes the evidence does not indicate, 
and the veteran does not contend, that the relevant notice 
requirements in effectuating the reduction have not been met 
in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the 
Board will focus on the propriety of the reduction.  

Specifically as regards the continuance of total disability 
ratings, a total rating based on the severity of the 
condition will not be reduced, in the absence of clear error, 
without examination showing material improvement in physical 
or mental condition; however, such must be evaluated in 
conjunction with all the facts of record.  Furthermore, 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work, or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).

Similarly, with respect to disability ratings (like this one) 
that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition, and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  The record of examination and the medical-
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluations are full 
and complete, including all special examinations indicated as 
a result of general examination, and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 
4.13; See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  

Towards this end, the Boards focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence should 
may be considered in determining whether a condition had 
actually improved when a reduced evaluation was implemented.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The ROs decision to reduce the rating for the chronic 
myelogenous leukemia to 30 percent was based primarily on the 
results of a January 1994 VA examination, which reportedly 
showed that the condition was in remission.  Other 
medical evidence of record, however, showed that such was 
not, in fact, the case.  Of note, Linda Burrell, a physician 
on staff in the Department of Hematology-Oncology at the 
Walter Reed Army Medical Center, indicated in a February 1994 
statement (which was received at the RO in April 1994) that 
she had treated the veterans leukemia since January 1993, 
and that it was in a chronic phase and likely would be 
terminal if he could not obtain a suitable donor for a bone 
marrow transplant fairly soon.  Dr. Burrell also said that, 
although the veteran responded favorably in some ways to the 
treatment, including interferon therapy, that he had 
received, his leukemia was by no means in remission, and 
never had been.  As evidence of this, she cited the tendency 
of the disease to progress from a chronic phase (after 3 to 
5 years) to an accelerated phase, and then to an all out 
blast crisis, which was uniformly fatal.  She went on 
to point out that neither conventional chemotherapy nor 
biologic therapy were curative means of treatment, and that, 
even were the veteran to obtain a suitable donor for a bone 
marrow transplant, which was his only chance of survival, 
there still would be substantial risk of morbidity and 
mortality.  Dr. Burrell described the veterans long term 
prognosis as poor, particularly if a suitable donor was 
not identified, and she said that a reduction in rating would 
be totally inappropriate.

Additional medical evidence has since been submitted also 
suggesting that it was inappropriate for the RO to reduce the 
rating for the leukemia in August 1994.  John C. Byrd, who, 
just as Dr. Burrell, is a physician on staff in the 
Department of Hematology-Oncology at the Walter Reed Army 
Medical Center, indicated in a March 1998 statement that the 
veterans leukemia is not (and never has been) in remission; 
that the interferon therapy was discontinued after a trial of 
17 months, not because his status had improved, but rather, 
because of excessive toxicity (both hepatic and 
constitutional) as a result of it; and that he still has not 
been successful in obtaining a suitable donor for a bone 
marrow transplant.  Dr. Byrd reiterated that the leukemia is 
likely terminal, and that the veterans only chance 
of survival is obtaining a suitable donor.

Even further support for restoration is the report of an 
April 1997 VA examination, wherein it was reported that the 
veterans leukemia has remained in a chronic phase since 
initially diagnosed in 1989 (when he was in the military).

On the basis of the foregoing, the Board must conclude that 
the record, as whole, supports the conclusion that the 
reduction of the rating from 100 to 30 percent, effective 
August 1, 1994, was improper; hence, a restoration of the 100 
percent evaluation from August 1, 1994, to October 22, 1995, 
is warranted.

Since the Board finds that a reduction in the rating for the 
veterans leukemia was not warranted under the criteria that 
were formerly employed by VA in determining the severity of 
his disability [see 38 C.F.R. § 4.117, Diagnostic Code 7703 
(1994)], it logically follows that the Board need not discuss 
whether the changes in the rating criteria, which became 
effective on October 23, 1995, and which tend to be more 
favorable to veterans claims, would have an impact on the 
assignment of an earlier effective date.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7703 (1998); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312313 (1991) (where the 
governing law or regulation changes while an appeal is 
pending, the version most favorable to the veteran is to be 
applied, absent a contrary intent of Congress or the 
Secretary of VA).  This is worth noting because, when the RO 
decided in June 1998 to return the rating for the veterans 
leukemia to the 100 percent level, the October 23, 1995, 
effective date that was assigned for the increase coincided 
with the date that the revised criteria became effective, and 
the RO concluded that, since a 100 percent rating was only 
warranted under the revised criteria, an effective date prior 
to October 23, 1995, was not possible.  However, for the 
reasons discussed above, the Board concludes otherwise.


ORDER

As the May 1994 reduction was improper, restoration of the 
100 percent rating for chronic myelogenous leukemia from 
August 1, 1994, to October 22, 1995, is granted.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
